Citation Nr: 1409378	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  08-34 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for osteoarthritis of the left knee.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1956 to July 1960. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in June 2010 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In November 2010 and June 2013, the Board remanded this claim for additional development.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, another remand is required before the claim can be properly adjudicated.   

The Board previously remanded the claim for the Veteran's in-service hospitalization records pertaining to the treatment of his left knee laceration to be obtained.  Upon remand, the Veteran's service treatment records (STRs) from the Sandia Surgical Hospital were obtained and associated with the claims file.  These treatment records document that the Veteran was admitted to the hospital and treated for a left knee laceration.  The Veteran was previously afforded a VA examination and medical opinion in December 2010.  However, the Sandia Surgical Hospital STRs were not available at the time of the December 2010 VA examination.  The VA examiner was not able to review these records prior to providing his negative nexus opinion.  The Board finds that this appeal must be remanded for the December 2010 VA examiner to review these new STRs and provide an addendum medical opinion.  See 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Ask the original December 2010 VA knee examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA joints examination to determine the nature and etiology of his currently diagnosed osteoarthritis and deficient cruciate ligament of the left knee.  The Veteran's paperless claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to VBMS and/or Virtual VA, then pertinent documents must be printed and given to the examiner to review.

Following review of the claims file and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the currently diagnosed left knee disorder is related to the Veteran's active military service, to include the automotive accident left knee injury that occurred therein.  In particular, the examiner must review and address the Veteran's STRs from the Sandia Surgical Hospital that were recently added to the claims file in August 2013.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



